Title: To Alexander Hamilton from Frederick Augustus de Zeng, 28 July 1798
From: Zeng, Frederick Augustus de
To: Hamilton, Alexander


          
            Honored Sir! 
            July 28, 1798
          
          Happy as I feel with most of my Neighbours, to see you appointed Second in command in the Armies of this Country, I can not omit to take the Liberty to address you Sir, upon this so interesting Event, in the full persuation that the motive for doing it will be my best apologie—Having Spent nearly fifteen years in an actual militairy life partly in the Hessian Foot Guards, partly in the Austrian Service under the Immortal Marshall Wurmser, as well as under general Alvincy then my Brigadier in the Bavarian Succession War, against the King of Prussia, and lastly two years in this Country under generals Kniphausen & Losberg, Having always during the Wars served by Choice in the light Troups, in the Austrian Service with the Hungarians, and in America having Commanded all the Germans—
          Cavalerie we had, — here, The mounted yagers or Rifflemen, I flatter myself that I could in the hour of real danger be of some Service to this my adopted Country, against a Ravagious Enemy, which ancient and modern Events have and will for ever make me hate, but more so since the detestable Reign of Jacobinisme, the Principles and their most Dreadfull Effects in Europe, being well Known to me. I should at once offer you Sir, my services, but having taken with an other Gentleman untill the first day of may next, this Factory by contract, I can not without making too great a Sacrifice dispose otherwise of my self untill then. Never theless I shall be happy to obey at any time your orders at a few hours warning, under you immediate Command, having been always brought up too a very Strickt discipline, I should Cut but a very poor Figure in the militia of this Country, altho denominated by some learned Gentlemen, The Bulwark of the United States, as I am persuaded that a great difference will be Seen when Frensh Soldiers Should-land, to what has been the case in the last war against the British, the one having fought by the month or year—the other will and must fight by the Job—to resist effectualy such desperate men, uncommon and probably desperate means will be wanting, which good will alone without discipline, I am fearfull can not effect. Mean while as my time is not wholy take up with the Factory Concerns, If I can be of Some Service in this part of the Country, either by training Some mounted Rifflemen, or a Troup of Hussars, which is a Service I dare Vauch for, soon would attrackt some, of the best young men in this Country to join &c. &c. &c. I will without acepting any Emoluments whatever, and with the greatest pleassure & Satisfaction obey any Commands you will please to honor me with, and can I only at last obtain your approbation, which will be that of all well meaning Citizens in general, I shall thinck my self handsomely rewarded. I have the honor to be with great Regard & Consideration My Dear Sir, Your most obedient & most humble Servant.
          
            Fredk. Augustus de Zeng
          
          Hamilton.
          
            July the 28. 1798.
          
        